Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 	Claims 1-3, 9-11, 13, 18-19, 22, and 26-42 are pending in this application.
Restriction requirement and Applicant’s election of record
The 6/12/2020 requirement to elect a species of (A) “at least one other agriculturally active compound,” and if present (B) a third agriculturally active compound, and Applicant’s 11/12/2020 election of (A) chlorantraniliprole, and (B) pyraclostrobin, if a third agriculturally active compound is present, carry over in this continued examination.  
Expanded examination of (A)
	Upon reconsideration and in view of currently amended claims, search and examination of (A) will be expanded to include chlorantranilirprole and cyantraniliprole.  
	Accordingly, claims 9-11, 13, 18-19, and 22 stand withdrawn from further consideration as being directed to non-elected subject matter.  Claims 1-3 and 26-42 will presently be examined to the extent that they read on the expanded elected subject matter, which is (A) chlorantraniliprole or cyantraniliprole as the single disclosed species of “at least one other agriculturally active compound”, and (B) pyraclostrobin as a third agriculturally active compound, if present.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is confusing for two reasons.  
	(1) Claim 2 refers to a compound “I” of formula (I), but there is no such compound.  There is only a compound that is identified as “compound of formula (I),” not compound I of formula (I).  
	(2) Claim 2 is confusing in light of the 11/15/2021 amendment made to claim 1.  Claim 1 was amended on 11/15/2021 to recite a closed Markush group, “at least one other agriculturally active compound selected from the group consisting of chlorantraniliprole, cyantraniliprole and tetraniliprole.”  The confusing part about claim 2 is that it uses similar language to recite “more than one other agriculturally active compound selected from the group of insecticides and/or fungicides.”  
	Thus, several different interpretations of claim 2 are possible, which renders the claim confusing.  First, claim 2 could be interpreted as a broader version of claim 1 in that the Markush group of claim 1 is broadened to include other insecticides and fungicides.  Second, claim 2 could be interpreted as a recitation of a different component even though there is overlap in the “other agriculturally active compound” of claims 1 and 2.  
	The Examiner suggests using different terminology for the Markush group of claim 1 and the insecticides and/or fungicides of claim 2.  For example:
	Claim 1: wherein the compound of formula (I) is combined with, or is applied together with, at least one agriculturally active ingredient (A) selected from the group consisting chlorantraniliprole, cyantraniliprole and tetraniliprole …
	Claim 2: wherein the compound of formula (I) is further combined and/or applied together with at least one agriculturally active compound (B) selected from the group consisting of insecticides and fungicides, wherein the active compound (B) is not chlorantraniliprole, cyantraniliprole, or tetraniliprole.  
	Claim 3: wherein the at least one agriculturally active compound (B) is the fungicide pyraclostrobin.  
	Claim 42: wherein the at least one other agriculturally active compound (A) is chlorantraniliprole.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The ”other agriculturally active compound” is chlorantraniliprole
Claims 1-3 and 26-42 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Aoki et al. (US 2011/0137068) and JP 2011-157294 in view of CN 103210938, WO 03/015519, Stamina supplemental label, Kretzschmar (US 2003/0224936), Tamura et al. (US 2014/0256687), and Barrentine et al. (US 2015/0026842).  
Aoki et al. disclose compound I (i.e. broflanilide) as a pesticide.  See Example 9, paragraphs 276-77; Test Examples 1-2, paragraphs 292-95; see also paragraphs 6-29 and 152-179.  Compound I and other amide compounds taught by Aoki et al. are disclosed to "effectively control, at low concentrations, any of the pests including insects such as various agricultural insect pests that damage agricultural/horticultural products” (paragraph 152) (emphasis added), as well as nematodes (paragraph 179).  Soil treatment, seed treatment, foliar treatment, and use in mixture with another insecticide or germicide are all disclosed (paragraphs 180, 182, 186, 194).  Application to crops “in an amount effective for disease control, to crops in which occurrence of a pest is expected, or to a place at which occurrence of a pest is undesired, is disclosed (paragraphs 192).  Preferable concentration range of 0.01 ppm to 1000 ppm and application range of 1 g to 300 g per 10 acre are disclosed (paragraph 192), which is about 0.25 g/ha to 74.1 g/ha.  
JP 2011-157294 discloses combining broflanilide and other structurally related compounds with “other insecticides, acaricides and bactericides”.1  Such other active agents include chlorantraniliprole, cyantraniliprole, and pyraclostrobin (claims 7 and 8; paragraph 487).  Broflanilide and the “other” pesticides can each be formulated in similar concentrations of 0.001 to 99 wt% or 0.01 to 90 wt% (paragraph 482).  Application to habitat of noxious organism or directly to the noxious organism is disclosed (claim 9).  Seed treatment is disclosed (claims 11-14).  JP 2011-157294 explicitly exemplifies the mixture of 1 ppm broflanilide and 0.03 ppm chlorantraniliprole.  See Table 57 on page 372, the sixth row of the table, i.e. the sixth row that has the combination with 7-1574 2; see the partial translation provided herewith.  JP 2011-157294 also explicitly exemplifies the mixture of broflanilide and pyraclostrobin.  See Table 68 on page 382, the sixth entry, which is the mixture of 7-1574 and pyraclostrobin.  Corn seeds were treated with the mixture at a ratio of 7:0.09 (broflanilide to pyraclostrobin) and protected against Rhizoctonia seedling dieback (page 381, paragraph 907).  The concentration in units of mg a.i./g in said Table 68 conveys use of liquid or solid carrier.  See the machine translation and partial translation.  
CN 103210938 discloses the synergistic pesticidal combination of chlorantraniliprole and pyraclostrobin at 1:50 to 50:1 weight ratio, which increases yield and reduces labor costs (abstract; paragraph 1; claims 1-2)3.  Seed coating applications are disclosed (paragraphs 7, 9, 60),  
WO 03/015519 (Lahm et al.) discloses chlorantraniliprole (Example 6 on pages 23-24; page 63, compound no. 20) as a pesticide.  Combination with one or more pesticide is taught (pages 59-60), including pyraclostrobin (page 60, line 7).  Combination with other pest control agents with different mode of action provides advantages in resistance management (page 61, lines 11-13).  Activity is disclosed against foliar feeding thrips of the Order Thysanoptera such as the western flower thrip (page 58, line 37, biological activity on page 73, Test M), potato leafhopper (page 58, lines 16-17), corn plant hopper (page 58, line 20), cotton melon aphid Aphis gossypii (page 57, last line, biological activity on page 70, Test F), green peach aphid (page 58, line 7, biological activity on page 69, Test E), beet armyworm (page 54, lines 33-34, biological activity on page 69, Test D), cabbage looper (page 54, lines 34-35), diamondback moth (page 55, line 4; biological activity on pages 67-68, Test A), and   silverleaf whitefly, Bemisia argentifolii (page 58, lines 14-15, Test G, page 70).  Application to soil and control of soil insects are disclosed (page 61, lines 34-35; page 62, lines 9-13).  Formulation with conventional pesticidal adjuvants, surfactant, and diluents is disclosed (pages 51-53).  Formulation as a soil drench liquid (page 61, last line) and concentrations of 0.01 to 99 wt% of active ingredient are disclosed (pages 51-52, see table on page 52).  Application as a seed coating is disclosed (page 62, lines 1-5).  Normal application rate of 0.01 to 2 kg/ha is disclosed (page 62, lines 21-31).  Tested concentrations of 50 ppm (Tests A, B, C, D, L), 250 ppm (Tests E, F, G), and soil application at 1 to 200 ppm showed good pesticidal activity for compound no. 20, which is chlorantraniliprole.  
Stamina supplemental label discloses pyraclostrobin as a Group 11 broad spectrum fungicide that provides preventive seed and seedling protection from seed and soilborne diseases (page 1).  The product contains 1.67 pounds of pyraclostrobin/gallon (page 1).  Use in corn, sorghum, sugar beet and sunflower is disclosed in this supplemental label with application rates ranging from 0.005 to 0.03 lbs pyraclostrobin per 100 lbs seed, which is about 5 to 30 g pyraclostrobin/100 kg seed (page 2).  
Kretzschmar (US 2003/0224936) discloses a seed treatment formulation and teaches that seed treatments can typically contain from 0.1-500 g pesticide/100 kg seed, 1-100 g pesticide/100 kg seed, or 5-50 g pesticide/100 kg seed.  See paragraph 67 in view of paragraphs 20-23, 36, 47.   
Tamura et al. (US 2014/0256687) disclose the well-known fact that plants can be cultivated in artificial growth substrates such as rock wool, glass wool, sand, and vermiculite (paragraph 42); wherein pyraclostrobin (page 8, right column, line 4), chlorantraniliprole (page 9, left column, lines 2-3), and other active agents can be applied (paragraphs 12-13, 51-53)
Barrentine et al. (US 2015/0026842) discloses the known application method of in-furrow and T-band applications to deliver agricultural pesticides (paragraphs 17, 21-23) such as pyraclostrobin (paragraph 37), chlorantraniliprole and cyantraniliprole (paragraph 74).  
The cited prior art references do not explicitly exemplify a pest control method wherein a pesticidal mixture of broflanilide and chlorantraniliprole is applied in soil or plant propagation material by drenching the soil, by drip application onto the soil, by soil injection, by dipping or treating seeds, as claimed in claim 1 and its dependent claims; and the cited prior art references do not explicitly exemplify a pest control method wherein plant propagation material is contacted with a pesticidal mixture of broflanilide and chlorantraniliprole to protect said material or a seed treated with said mixture.  
However, the ordinary skilled artisan would have been motivated to arrive at the claimed mixture of broflanilide and chlorantraniliprole in order to obtain the advantages of both pesticides and widen the activity spectrum of each pesticide for protection of valuable crop plants, wherein the active agents are known to be applied to the plants, seeds, and soil, including as soil drench (chlorantraniliprole).    
Independent claims 1, 32 and 41 have been amended to recite a weight ratio of 4:1 to 1:75 for broflanilide and chlorantraniliprole.  The prior art does not explicitly disclose such a mixture ratio.  However, JP 2011-157294 teaches the mixture of broflanilide and chlorantraniliprole and concentration of each pesticide which can be adjusted to range from 0.001 to 99 wt% or 0.01 to 90 wt% for each pesticide.  Aoki et al. (US 2011/0137068) teach 0.01 ppm to 1000 ppm broflanilide, and Lahm et al. (WO 03/015519) exemplify 1-200 ppm for soil application of chlorantraniliprole.  Additionally, Aoki et al. teach 0.25 to 74.1 g/ha broflanilide, and Lahm et al. teach 10 to 2000 g/ha chlorantraniliprole.  As a result, the prior art suggests a wide range of mixture ratio for broflanilide and chlorantraniliprole, inclusive of the currently claimed 4:1 to 1:75.  The ordinary skilled artisan would have found it obvious to arrive at the claimed weight ratio range from the ratios, concentrations, and application amounts taught by the prior art and upon routine experimentation based on the responsiveness of the target pests.  
Several dependent claims explicitly recite the further incorporation of a fungicide such as pyraclostrobin.  JP 2011-157294 explicitly exemplifies the mixture of broflanilide and pyraclostrobin as discussed above, and CN 103210938 is evidence that the combination of chlorantraniliprole and pyraclostrobin is advantageous in increasing yield and reducing labor cost.  
Claim 26 recites plant or plant propagation material to be grown in an artificial growth substrate, and claim 27 specifies that such growth substrates include rock wool, glass wool, quartz sand, gravel, expanded clay or vermiculite.  The PGPUB by Tamura et al. is evidence that the ordinary skilled artisan would have found it obvious to control undesired pests in various plant substrates, including artificial substrates such as those claimed herein.  
Claim 28 requires the plant or plant propagation material to be planted or growing in a closed system.  Planting or growing in a closed system such as a greenhouse would have been an obvious alternative to the ordinary skilled artisan due to advantages such as controlled environment, growing year-round, and protecting young plants.  
Several dependent claims are directed to drip irrigation, drip application systems, and soil injection for delivering the active agents of the invention.  Such alternative methods of applying the active agents would have been well within the skill of the ordinary skilled artisan in this field, who would have been motivated to select the appropriate method of application based on the substrate, crop plant or seed, and pest control exigencies of a given field, particularly in view of the fact that broflanilide, chlorantraniliprole, and pyraclostrobin are known to be applied to the seed as well as soil.  
 Claims 39-40 encompass in-furrow and T-band applications of broflanilide, chlorantraniliprole, and pyraclostrobin.  All three active agents have been taught to be applied to the soil and seed, and chlorantraniliprole and pyraclostrobin have been taught to be applied via in-furrow and T-band applications.  Thus, the claimed method of applying the active agents would have been well within the skill of the ordinary skilled artisan in this field, who would have been motivated to select the appropriate method of application based on the substrate, crop plant or seed, and pest control exigencies of a given field, particularly in view of teachings of the prior art as set forth above.    
Claim 32 and its dependent claims read on controlling pests in plant propagation material by contacting seeds of transgenic plant.  The ordinary skilled artisan would have been motivated to contact seeds of any plant, including seeds of transgenic plant with broflanilide and chlorantraniliprole, because both pesticidally active agents have been taught to be used with additional pesticide agents and also because they have been taught as seed treatments.  Seeds of transgenic plants are not immune to attacks from all pests and diseases, because genetically modified plants or seeds thereof do not possess resistance to all pests and diseases; therefore, ordinary skilled artisan would have found it obvious to provide additional protection to seeds of transgenic plants as claimed herein.   
Claim 33 recites a broad application range of 0.1 g to 100 kg per 100 kg of plant propagation material.  Pyraclostrobin is known to be used at 5 to 30 g pyraclostrobin/100 kg seed (Stamina label), and Kretzschmar (US 2003/0224936) teaches that seed treatments can typically contain from 1-100 g pesticide/100 kg seed, or 5-50 g pesticide/100 kg seed.  See paragraph 67 in view of paragraphs 20-23, 36, 47.  
Claim 34 requires protection of plant roots and shoots resulting from treated seeds.  Aoki et al. teach that seed treatment prevents plant damage caused by pests after seeding (paragraph 182).  Given the application methods which include soil applications and seed treatments for the active agents of the instant invention, the claimed protection effect would have been obvious.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
	The declaration filed on 11/15/2021 has been given due consideration relative hereto, but the evidence of nonobviousness, if any, is deemed insufficient for the following reasons.
	Applicant argued in the response filed on 5/10/2021 that independent claim 1 recites applying the compounds of the invention by drenching the soil, by drip application onto the soil, by soil injection, or by dipping or treating seeds, and “[p]esticidal compounds are not always especially suitable for being applied to different soil application methods … and their pesticidal activity may be affected in some cases.” (emphases added).  Regarding independent claims 32 and 41, Applicant argued, “treatment of seeds for soil application uses has the attendant problems of reduced activity for the pesticidal compounds.”  
	In contrast to such arguments directed to criticality of soil or seed application method steps, the tested compounds were mixed with food in the declaration experiments – that is to say, the tested compounds were not applied to the soil or plant propagation material/seed, as required by the claims.  Consequently, the declaration evidence is not directly relevant to the claims in advancing evidence of nonobviousness.  Moreover, Applicant’s previous arguments undermine the probative value of the declaration evidence because any result that could be argued as being unexpected was not obtained by applying the test compounds to the soil or to plant propagation material/seed.  
	Additionally, the declaration provides no evidence with respect to broflanilide + chlorantraniliprole + pyraclostrobin.  Data for broflanilide + chlorantraniliprole, even if it were probative for the binary mixture, would not be probative for the ternary mixture, because the chemistry and pesticidal activity of pyraclostrobin would interact with the chemistries and activity of broflanilide + chlorantraniliprole such that unexpected synergistic activity cannot be predicted, not to mention that there is the additional factor to consider in the known synergism between chlorantraniliprole and pyraclostrobin (CN 103210938).  
	Applicant’s arguments filed on 11/15/2021 have been given due consideration relative hereto, but they were deemed unpersuasive.  Applicant’s arguments are based on the declaration evidence, which has been discussed above as being insufficient to overcome this ground of rejection.  
	For these reasons, this ground of rejection must be made, and all claims stand rejected.  

The ”other agriculturally active compound” is cyantraniliprole
Claims 1-3 and 26-41 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Aoki et al. (US 2011/0137068) and JP 2011-157294 in view of IP 193256D, Stamina supplemental label, Kretzschmar (US 2003/0224936), Tamura et al. (US 2014/0256687), and Barrentine et al. (US 2015/0026842).  
Teachings of Aoki et al., JP 2011-157294, Stamina supplemental label, Kretzschmar, Tamura et al., and Barrentine et al. were set forth above in the previous ground of rejection, and the discussions there are incorporated herein by reference to avoid repetition.  
IP 193256D discloses the use of cyantraniliprole as a fungicide, bactericide and viricide (page 1, first paragraph) to control plants diseases caused by fungal, bacterial and viral plant pathogens (page 2, first full paragraph).  Cyantraniliprole is also known to be useful as an insecticide (page 1, third paragraph).  Application to seed, tuber, bulb, and soil (including application in the furrow, soil drench, drip irrigation), before or after infection, is disclosed (page 3, fourth and fifth paragraphs; page 4, second and third full paragraphs).  2 to 2500 g per hectare application rate is disclosed (page 3, last full paragraph); 160 g/ha application rate and 40 ppm concentration are further disclosed (page 6, third paragraph).  Mixture with other biologically active agents such as fungicides or insecticides is disclosed to provide a more effective and broader control (paragraph bridging pages 3-4).  Advantages such as increased crop vigor and yield and improved resistance management are disclosed (page 4, lines 5-7).  Separate application or combined application methods are disclosed (page 4, first full paragraph).   
The cited prior art references do not explicitly exemplify a pest control method wherein a pesticidal mixture of broflanilide and cyantraniliprole is applied in soil or plant propagation material by drenching the soil, by drip application onto the soil, by soil injection, by dipping or treating seeds, as claimed in claim 1 and its dependent claims; and the cited prior art references do not explicitly exemplify a pest control method wherein plant propagation material is contacted with a pesticidal mixture of broflanilide and cyantraniliprole to protect said material or a seed treated with said mixture.  
However, the ordinary skilled artisan would have been motivated to arrive at the claimed mixture of broflanilide and cyantraniliprole in order to obtain the advantages of both pesticides and widen the activity spectrum of each pesticide for protection of valuable crop plants, wherein the active agents are known to be applied to the plants, seeds, and soil, including application in the furrow, soil drench, drip irrigation (cyantraniliprole).    
Independent claims 1, 32 and 41 have been amended to recite a weight ratio of 4:1 to 1:75 for broflanilide and cyantraniliprole.  The prior art does not explicitly disclose such a mixture ratio.  However, JP 2011-157294 teaches the mixture of broflanilide and cyantraniliprole and concentration of each pesticide which can be adjusted to range from 0.001 to 99 wt% or 0.01 to 90 wt% for each pesticide.  Aoki et al. (US 2011/0137068) teach 0.01 ppm to 1000 ppm broflanilide, and IP 193256D teaches 40 ppm cyantraniliprole.  Additionally, Aoki et al. teach 0.25 to 74.1 g/ha broflanilide, and IP 193256D teaches 2 to 2500 g/ha, including 160 g/ha.  As a result, the prior art suggests a wide range of mixture ratio for broflanilide and cyantraniliprole, inclusive of the currently claimed 4:1 to 1:75.  The ordinary skilled artisan would have found it obvious to arrive at the claimed weight ratio range from the ratios, concentrations, and application amounts taught by the prior art and upon routine experimentation based on the responsiveness of the target pests.  
Several dependent claims explicitly recite the further incorporation of a fungicide such as pyraclostrobin.  JP 2011-157294 exemplifies the mixture of broflanilide and pyraclostrobin as discussed above, and IP 193256D teaches the use of cyantraniliprole with a fungicide to provide a more effective and broader control.  
Claim 26 recites plant or plant propagation material to be grown in an artificial growth substrate, and claim 27 specifies that such growth substrates include rock wool, glass wool, quartz sand, gravel, expanded clay or vermiculite.  The PGPUB by Tamura et al. is evidence that the ordinary skilled artisan would have found it obvious to control undesired pests in various plant substrates, including artificial substrates such as those claimed herein.  
Claim 28 requires the plant or plant propagation material to be planted or growing in a closed system.  Planting or growing in a closed system such as a greenhouse would have been an obvious alternative to the ordinary skilled artisan due to advantages such as controlled environment, growing year-round, and protecting young plants.  
Several dependent claims are directed to drip irrigation, drip application systems, and soil injection for delivering the active agents of the invention.  Such alternative methods of applying the active agents would have been well within the skill of the ordinary skilled artisan in this field, who would have been motivated to select the appropriate method of application based on the substrate, crop plant or seed, and pest control exigencies of a given field, particularly in view of the fact that broflanilide, cyantraniliprole, and pyraclostrobin are known to be applied to the seed as well as soil.  
 Claims 39-40 encompass in-furrow and T-band applications of broflanilide, cyantraniliprole, and pyraclostrobin.  All three active agents have been taught to be applied to the soil and seed, and cyantraniliprole and pyraclostrobin have been taught to be applied via in-furrow and T-band applications.  Thus, the claimed method of applying the active agents would have been well within the skill of the ordinary skilled artisan in this field, who would have been motivated to select the appropriate method of application based on the substrate, crop plant or seed, and pest control exigencies of a given field, particularly in view of teachings of the prior art as set forth above.    
Claim 32 and its dependent claims read on controlling pests in plant propagation material by contacting seeds of transgenic plant.  The ordinary skilled artisan would have been motivated to contact seeds of any plant, including seeds of transgenic plant with broflanilide and cyantraniliprole, because both pesticidally active agents have been taught to be used with additional pesticide agents and also because they have been taught as seed treatments.  Seeds of transgenic plants are not immune to attacks from all pests and diseases, because genetically modified plants or seeds thereof do not possess resistance to all pests and diseases; therefore, ordinary skilled artisan would have found it obvious to provide additional protection to seeds of transgenic plants as claimed herein.   
Claim 33 recites a broad application range of 0.1 g to 100 kg per 100 kg of plant propagation material.  Pyraclostrobin is known to be used at 5 to 30 g pyraclostrobin/100 kg seed (Stamina label), and Kretzschmar (US 2003/0224936) teaches that seed treatments can typically contain from 1-100 g pesticide/100 kg seed, or 5-50 g pesticide/100 kg seed.  See paragraph 67 in view of paragraphs 20-23, 36, 47.  
Claim 34 requires protection of plant roots and shoots resulting from treated seeds.  Aoki et al. teach that seed treatment prevents plant damage caused by pests after seeding (paragraph 182).  Given the application methods which include soil applications and seed treatments for the active agents of the instant invention, the claimed protection effect would have been obvious.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
	The declaration filed on 11/15/2021 has been given due consideration relative hereto, but evidence of nonobviousness, if any, is deemed insufficient with respect to the scope of the claims that read on cyantraniliprole, because the data in the declaration are directed to chlorantraniliprole, not cyantraniliprole.  
	Data in the specification relative to cyantraniliprole have been given due consideration, but the data were deemed insufficient evidence of nonobviousness.  First, only one data point is within the weight ratio range currently required by the claims.  Only Table B.1.1 tested a mixture ratio of 1:75, broflanilide to cyantraniliprole.  All other ratios are outside the ratio range required by the claims.  Thus, evidence of nonobviousness, if any, is not commensurate in scope with that of the claimed subject matter, which reads on a ratio range of 4:1 to 1:75 (broflanilide : cyantraniliprole).  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).
Second, the experimental protocol for Table B.1.1 directly dipped wireworm, Melanotus communis, into the pesticide solution (specification page 63). 
However, Applicant has argued that application to the soil or seed was critical to the invention.  Applicant argued in the response filed on 5/10/2021 that “[p]esticidal compounds are not always especially suitable for being applied to different soil application methods … and their pesticidal activity may be affected in some cases.” (emphases added).  Applicant also argued, “treatment of seeds for soil application uses has the attendant problems of reduced activity for the pesticidal compounds.”  In contrast to such arguments directed to criticality of soil or seed application method steps, the tested compounds were not applied to the soil or plant propagation material/seed, as required by the claims.  Consequently, the specification evidence is not directly relevant to the claims in advancing evidence of nonobviousness.  Moreover, Applicant’s previous arguments undermine the probative value of the specification evidence because any result that could be argued as being unexpected was not obtained by applying the test compounds to the soil or to plant propagation material/seed.  
	Additionally, the specification provides no evidence with respect to broflanilide + cyantraniliprole + pyraclostrobin.  Data for broflanilide + cyantraniliprole, even if it were probative for the binary mixture, would not be probative for the ternary mixture, because the chemistry and pesticidal activity of pyraclostrobin would interact with the chemistries and activity of broflanilide + cyantraniliprole such that unexpected synergistic activity cannot be predicted.
	Applicant’s arguments filed on 11/15/2021 have been given due consideration relative hereto, but they were deemed unpersuasive.  Applicant’s arguments are based on the declaration evidence, which has been discussed above as being insufficient to overcome this ground of rejection.  
For these reasons, this ground of rejection must be made, and all claims stand rejected.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 26-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,064,696 in view of Aoki et al. (US 2011/0137068), JP 2011-157294, Lahm et al. (WO 03/015519), IP 193256D, Stamina supplemental label, Kretzschmar (US 2003/0224936), Tamura et al. (US 2014/0256687), and Barrentine et al. (US 2015/0026842).  
Claims of U.S. Patent No. 11,064,696 are discussed herein.  Patented claims are directed to a method for controlling pests in plants that have been modified by genetic engineering, plant propagation material of said plants, and locus of growth of said plants, comprising applying broflanilide (compound i) to said plant propagation material or locus of growth of said plant, including seeds of said plants (claim 12) wherein broflanilide is applied from 1 to 100 g/ha (claim 13).  See claims 1-10, 12-21.  At least one further pesticidal compound can be mixed, including pyraclostrobin, chlorantraniliprole, and cyantraniliprole (claims 14-16).  Benefits include increased yield and plant health (claims 18-19).  
Teachings of all of the cited secondary references have been discussed above in previous grounds of rejections, and the discussions there are incorporated herein by reference.  
Independent claims 1, 32 and 41 recite a weight ratio of 4:1 to 1:75 for broflanilide and chlorantraniliprole or cyantraniliprole.  The patented claims do not explicitly disclose such a mixture ratio.  However, JP 2011-157294 teaches the mixture of broflanilide and chlorantraniliprole or cyantraniliprole and concentration of each pesticide which can be adjusted to range from 0.001 to 99 wt% or 0.01 to 90 wt% for each pesticide.  Aoki et al. (US 2011/0137068) teach 0.01 ppm to 1000 ppm broflanilide, Lahm et al. (WO 03/015519) exemplify 1-200 ppm for soil application of chlorantraniliprole, and IP 193256D teaches 40 ppm cyantraniliprole.  Additionally, Aoki et al. teach 0.25 to 74.1 g/ha broflanilide, Lahm et al. teach 10 to 2000 g/ha chlorantraniliprole, and IP 193256D teaches 2 to 2500 g/ha, including 160 g/ha of cyantraniliprole.  As a result, the prior art suggests a wide range of mixture ratio for broflanilide and chlorantraniliprole or cyantraniliprole, inclusive of the currently claimed 4:1 to 1:75.  The ordinary skilled artisan would have found it obvious to arrive at the claimed weight ratio range from the ratios, concentrations, and application amounts taught by the prior art and upon routine experimentation based on the responsiveness of the target pests.  
Claim 26 recites plant or plant propagation material to be grown in an artificial growth substrate, and claim 27 specifies that such growth substrates include rock wool, glass wool, quartz sand, gravel, expanded clay or vermiculite.  The PGPUB by Tamura et al. is evidence that the ordinary skilled artisan would have found it obvious to control undesired pests in various plant substrates, including artificial substrates such as those claimed herein.  
Claim 28 requires the plant or plant propagation material to be planted or growing in a closed system.  Planting or growing in a closed system such as a greenhouse would have been an obvious alternative to the ordinary skilled artisan due to advantages such as controlled environment, growing year-round, and protecting young plants.  
Several dependent claims are directed to drip irrigation, drip application systems, and soil injection for delivering the active agents of the invention.  Such alternative methods of applying the active agents would have been well within the skill of the ordinary skilled artisan in this field, who would have been motivated to select the appropriate method of application based on the substrate, crop plant or seed, and pest control exigencies of a given field, particularly in view of the fact that broflanilide, chlorantraniliprole, and pyraclostrobin are known to be applied to the seed as well as soil.  
 Claims 39-40 encompass in-furrow and T-band applications of broflanilide, chlorantraniliprole, and pyraclostrobin.  All of the active agents have been taught to be applied to the soil and seed, and chlorantraniliprole, cyantraniliprole, and pyraclostrobin have been taught to be applied via in-furrow and T-band applications.  Thus, the claimed method of applying the active agents would have been well within the skill of the ordinary skilled artisan in this field, who would have been motivated to select the appropriate method of application based on the substrate, crop plant or seed, and pest control exigencies of a given field, particularly in view of teachings of the prior art as set forth above.    
Claim 33 recites a broad application range of 0.1 g to 100 kg per 100 kg of plant propagation material.  Pyraclostrobin is known to be used at 5 to 30 g pyraclostrobin/100 kg seed (Stamina label), and Kretzschmar (US 2003/0224936) teaches that seed treatments can typically contain from 1-100 g pesticide/100 kg seed, or 5-50 g pesticide/100 kg seed.  See paragraph 67 in view of paragraphs 20-23, 36, 47.  
Claim 34 requires protection of plant roots and shoots resulting from treated seeds.  Aoki et al. teach that seed treatment prevents plant damage caused by pests after seeding (paragraph 182).  Given the application methods which include soil applications and seed treatments for the active agents of the instant invention, the claimed protection effect would have been obvious.  

Therefore, the ordinary skilled artisan would have recognized that the claimed invention is an obvious variation of the invention set forth in the patented claims.  
	For the foregoing reasons, all claims are rejected.  No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        



    
        
            
    

    
        1 JP 2011-157294 is cited in the IDS of 2/20/2019 and a copy was submitted by Applicant in the parent application 15/029,737, IDS filed on 10/26/2016.  An English abstract by Patent abstracts of Japan was also provided by Applicant in said IDS of 10/26/2016.  See the abstract for the quoted text. A machine translation of JP 2011-157294 and partial human translation of selected sections of JP 2011-157294 is provided herewith.  
        2 7-1574 is broflanilide. See page 124, structure, and page 127, entry in Table 55 for 7-1574.
        3 CN 103210938 was previously cited as its Derwent abstract 2013-T75877.  The full document and its machine translation are being cited in this Office action.